Case 9:18-cv-80176-BB Document 71 Entered on FLSD Docket 12/31/2018 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as the personal                        CASE NO.: 9:18-cv-80176-BB
  representative of the Estate of David
  Kleiman, and W&K Info Defense Research,
  LLC

         Plaintiffs,

  v.

  CRAIG WRIGHT

         Defendant.

                         MOTION TO LIFT STAY OF DISCOVERY

        Plaintiffs respectfully move for an order lifting the stay of discovery entered by this Court

 on August 2, 2018 (Dkt. 57) and in support state as follows:

        1.      Plaintiffs filed their Amended Complaint on May 14, 2018 (Dkt. 24).

        2.      On May 15, 2018, Defendant moved to dismiss the Amended Complaint (Dkt. 33.)

        3.      On May 30, 2018, Plaintiffs served their First Request for Production (“First

 RFPs”). Defendant’s responses were due on June 29, 2018, but Plaintiffs granted Defendant an

 extension of time to respond until July 30, 2018.

        4.      On June 29, 2018, Defendant moved to stay discovery pending resolution of his

 motion to dismiss. (Dkt. 38.)

        5.      On July 25, 2018 Defendant moved for an additional extension of time to respond

 to the First RFPs. This Court denied Defendant’s extension and ordered him to respond to the

 First RFPs by August 6, 2018. (Dkt. 54.) Between the agreed extension and his motion,

 Defendant’s new deadline provided a total of 70 days to respond to Plaintiff’s First RFPs.
Case 9:18-cv-80176-BB Document 71 Entered on FLSD Docket 12/31/2018 Page 2 of 4




         6.      On July 31, 2018, Plaintiff Ira Kleiman served Defendant with a First Set of

 Interrogatories (“First ROGs”). Defendant’s responses were due on August 30, 2018.

         7.      On August 2, 2018, Plaintiff Ira Kleiman served Defendant with a Second Set of

 Interrogatories (“Second ROGs”). Defendant’s responses were due on September 3, 2018

         8.      On August 2, 2018, this Court granted Defendant’s motion to stay discovery. (Dkt.

 57.) In that order the Court informed the parties that “[i]f resolution of Defendant’s Motion to

 Dismiss does not dispose of all claims before the Court, either party may move this Court to lift

 the stay.” Id at 4.

         9.      On December 27, 2018, this Court granted in part and denied in part Defendant’s

 Motion to Dismiss. (Dkt 68.) This Court dismissed Counts III and IV with prejudice, but ordered

 Defendant to answer Counts I, II, and V-IX by January 10, 2019.

         10.     Pursuant to this Court’s August 2, 2018 Order, Plaintiffs respectfully request the

 Court to lift the stay of discovery.

         11.     Additionally, Plaintiffs request this Court to order the following deadlines for

 outstanding discovery:

                 a. As Defendant had 64 days to respond to Plaintiffs’ First RFP before discovery

                       was stayed, Defendant should answer this RFP in 10 days from the date the stay

                       is lifted;

                 b. Defendant to respond to Plaintiff Ira Kleiman’s First ROGs 30 days from the

                       date the stay is lifted;

                 c. Defendant to respond to Plaintiff Ira Kleiman’s Second ROGs 30 days from the

                       date the stay is lifted.




                                                    2
Case 9:18-cv-80176-BB Document 71 Entered on FLSD Docket 12/31/2018 Page 3 of 4




        12.     In accordance with S.D. Fla. L.R. 7.1(a)(3), Kyle Roche conferred with counsel for

 Defendant, Zaharah Markoe, Esq. While Defendant does not oppose either the lifting of the stay

 or the deadline to respond to the First RFPs, Defendant’s counsel informed Plaintiffs’ counsel that

 they will not consent to the deadlines related to the First and Second ROGs at this time.

        13.     In accordance with S.D. Fla. L.R. 7.1(a)(2), Plaintiffs attach a proposed order as

 Exhibit 1 and will email the proposed order to the Court as prescribed by CM/ECF Administrative

 Procedure §3I(6).

        WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request the Court to lift

 the stay of discovery and to Order Defendant to respond to outstanding discovery by the dates

 indicated above.

                             S.D. FLA. L.R. 7.1 CERTIFICATION

        Pursuant to S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with counsel for

 Defendant. While Defendant does not oppose either the lifting of the stay or the deadline to

 respond to the First RFPs, Defendant’s counsel informed Plaintiffs’ counsel that they will not

 consent to the deadlines related to the First and Second ROGs at this time.


  Dated: December 31, 2018.                Respectfully submitted,

                                           s/ Velvel (Devin) Freedman
                                           Velvel (Devin) Freedman, Esq.
                                           BOIES SCHILLER FLEXNER LLP
                                           100 SE Second Street, Suite 2800
                                           Miami, Florida 33131
                                           Telephone: (305) 539-8400
                                           Facsimile: (305) 539-1307
                                           vfreedman@bsfllp.com

                                           Kyle W. Roche, Esq.
                                           Admitted Pro Hac Vice
                                           BOIES SCHILLER FLEXNER LLP



                                                 3
Case 9:18-cv-80176-BB Document 71 Entered on FLSD Docket 12/31/2018 Page 4 of 4




                                        333 Main Street
                                        Armonk, NY10504
                                        Telephone: (914) 749-8200
                                        Facsimile: (914) 749-8300
                                        kroche@bsfllp.com

                                        Counsel to Plaintiffs Ira Kleiman as Personal
                                        Representative of the Estate of David Kleiman and
                                        W&K Info Defense Research, LLC.


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 31, 2018, a true and correct copy of the foregoing
 was filed with CM/ECF, which caused a copy to be served on all counsel of record


                                                   /s/ Velvel (Devin) Freedman
                                                   Velvel (Devin) Freedman




                                               4
